


SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
OF ALON USA ENERGY, INC.


Alon USA Energy, Inc. (the "Company"), a corporation organized and existing
under the General Corporation Law of the State of Delaware (the "DGCL"), hereby
certifies as follows:
1.The Company was originally incorporated on July 20, 2000 under the name Alon
USA Energy, Inc., pursuant to the DGCL. The Company filed an Amended and
Restated Certificate of Incorporation on July 6, 2005.
2.Pursuant to Sections 242 and 245 of the DGCL, this Second Amended and Restated
Certificate of Incorporation restates, integrates and further amends the
provisions of the Amended and Restated Certificate of Incorporation of the
Company.
3.Pursuant to Sections 242 and 245 of the DGCL, this Second Amended and Restated
Certificate of Incorporation has been duly approved by the board of directors
and stockholders of the Company.
4.The Second Amended and Restated Certificate of Incorporation of the Company is
hereby amended and restated to read in its entirety as follows:


ARTICLE I
The name of the corporation is Alon USA Energy, Inc. (the "Company").
ARTICLE II
The address of the Company's registered office in the State of Delaware is
Corporation Trust Center, 1209 Orange Street, City of Wilmington, County of New
Castle, Delaware 19801. The name of the Company's registered agent at such
address is The Corporation Trust Company.
ARTICLE III
The purpose of the Company is to engage in any lawful act or activity for which
corporations may be organized under the General Corporation Law of the State of
Delaware, as amended (the "DGCL").
ARTICLE IV
Section 1. Authorized Capital Stock. The Company is authorized to issue two
classes of capital stock, designated Common Stock and Preferred Stock. The total
number of shares of capital stock that the Company is authorized to issue is
165,000,000 shares, consisting of 150,000,000 shares of Common Stock, par value
$0.01 per share, and 15,000,000 shares of Preferred Stock, par value $0.01 per
share.


Section 2. Preferred Stock. The Preferred Stock may be issued in one or more
series. The Board of Directors of the Company (the "Board") is hereby authorized
to issue the shares of Preferred Stock in such series and to fix from time to
time before issuance the number of shares to be included in any such series and
the designation, relative powers, preferences, rights and qualifications,
limitations or restrictions of such series. The authority of the Board with
respect to each such series will include, without limiting the generality of the
foregoing, the determination of any or all of the following:
(a)the number of shares of any series and the designation to distinguish the
shares of such series from the shares of all other series;
(b)the voting powers, if any, and whether such voting powers are full or limited
in such series;
(c)the redemption provisions, if any, applicable to such series, including the
redemption price or prices to be paid;
(d)whether dividends, if any, will be cumulative or noncumulative, the dividend
rate of such series, and the dates and preferences of dividends on such series;
(e)the rights of such series upon the voluntary or involuntary dissolution of,
or upon any distribution of the assets of, the Company;
(f)the provisions, if any, pursuant to which the shares of such series are
convertible into, or exchangeable for, shares of any other class or classes or
of any other series of the same or any other class or classes of stock, or any
other security, of the Company or any other corporation or other entity, and the
rates




--------------------------------------------------------------------------------




or other determinants of conversion or exchange applicable thereto;
(g)the right, if any, to subscribe for or to purchase any securities of the
Company or any other corporation or other entity;
(h)the provisions, if any, of a sinking fund applicable to such series; and
(i)any other relative, participating, optional, or other special powers,
preferences or rights and qualifications, limitations, or restrictions thereof;
all as may be determined from time to time by the Board and stated or expressed
in the resolution or resolutions providing for the issuance of such Preferred
Stock (collectively, a "Preferred Stock Designation").
Section 3. Common Stock. Subject to the rights of the holders of any series of
Preferred Stock, the holders of Common Stock will be entitled to one vote on
each matter submitted to a vote at a meeting of stockholders for each share of
Common Stock held of record by such holder as of the record date for such
meeting.


ARTICLE V
The Board may make, amend, and repeal the Bylaws of the Company. Any Bylaw made
by the Board under the powers conferred hereby may be amended or repealed by the
Board (except as specified in any such Bylaw so made or amended) or by the
stockholders in the manner provided in the Bylaws of the Company.
Notwithstanding the foregoing and anything contained in this Certificate of
Incorporation or the Bylaws to the contrary, Bylaws 1, 3, 8, 10, 11, 12, 13, and
37 may not be amended or repealed by the stockholders, and no provision
inconsistent therewith may be adopted by the stockholders, without the
affirmative vote of the holders of at least a majority of the voting power of
the outstanding Voting Stock (as defined below), voting together as a single
class. The Company may in its Bylaws confer powers upon the Board in addition to
the foregoing and in addition to the powers and authorities expressly conferred
upon the Board by applicable law. For the purposes of this Certificate of
Incorporation, "Voting Stock" means stock of the Company of any class or series
entitled to vote generally in the election of Directors. Notwithstanding
anything contained in this Certificate of Incorporation to the contrary, the
affirmative vote of the holders of at least a majority of the Voting Stock,
voting together as a single class, is required to amend or repeal, or to adopt
any provision inconsistent with, this Article V.
ARTICLE VI
Subject to the rights of the holders of any series of Preferred Stock:
(a)any action required or permitted to be taken by the stockholders of the
Company must be effected at a duly called annual or special meeting of
stockholders of the Company and may not be effected by any consent in writing of
such stockholders; and
(b)special meetings of stockholders of the Company may be called only (i) by the
Chairman of the Board (the "Chairman"), (ii) by the President of the Company
(the "President"), or (iii) by the Secretary of the Company (the "Secretary")
within 10 calendar days after receipt of the written request of a majority of
the total number of Directors that the Company would have if there were no
vacancies (the "Whole Board").


At any annual meeting or special meeting of stockholders of the Company, only
such business will be conducted or considered as has been brought before such
meeting in the manner provided in the Bylaws of the Company. Notwithstanding
anything contained in this Certificate of Incorporation to the contrary, the
affirmative vote of the holders of at least a majority of the voting power of
the outstanding Voting Stock, voting together as a single class, will be
required to amend or repeal, or adopt any provision inconsistent with, this
Article VI.
ARTICLE VII
Section 1. Number, Election, and Terms of Directors. Subject to the rights, if
any, of the holders of any series of Preferred Stock to elect additional
Directors under circumstances specified in a Preferred Stock Designation, the
number of the Directors of the Company will not be less than three nor more than
12 and will be fixed from time to time in the manner provided in the Bylaws of
the Company. The Directors shall be elected at each annual meeting of the
stockholders of the Company by plurality vote of all votes cast at such meeting
to hold office for a term expiring at the next annual meeting of stockholders.
Subject to the rights, if any, of the holders of any series of Preferred Stock
to elect additional Directors under circumstances specified in a Preferred Stock




--------------------------------------------------------------------------------




Designation, Directors may be elected by the stockholders only at an annual
meeting of stockholders. Election of Directors of the Company need not be by
written ballot unless requested by the Chairman or by the holders of a majority
of the Voting Stock present in person or represented by proxy at a meeting of
the stockholders at which Directors are to be elected. If authorized by the
Board, such requirement of a written ballot shall be satisfied by a ballot
submitted by electronic transmission, provided that any such electronic
transmission must either set forth or be submitted with information from which
it can be determined that the electronic transmission was authorized by the
stockholder or proxy holder.
Section 2. Nomination of Director Candidates. Advance notice of stockholder
nominations for the election of Directors must be given in the manner provided
in the Bylaws of the Company.


Section 3. Newly Created Directorships and Vacancies. Subject to the rights, if
any, of the holders of any series of Preferred Stock to elect additional
Directors under circumstances specified in a Preferred Stock Designation, newly
created directorships resulting from any increase in the number of Directors and
any vacancies on the Board resulting from death, resignation, disqualification,
removal, or other cause will be filled solely by the affirmative vote of a
majority of the Directors then in office, even though less than a quorum of the
Board, or by a sole remaining Director. Any Director elected in accordance with
the preceding sentence will hold office until the next annual meeting of
stockholders and until such Director's successor has been elected and qualified.
No decrease in the number of Directors constituting the Board may shorten the
term of any incumbent Director.


Section 4. Removal. Subject to the rights, if any, of the holders of any series
of Preferred Stock to elect additional Directors under circumstances specified
in a Preferred Stock Designation, stockholders may remove any Director from
office only for cause and only in the manner provided in this Article VII,
Section 4. At any annual meeting or special meeting of the stockholders, the
notice of which states that the removal of a Director or Directors is among the
purposes of the meeting, the affirmative vote of the holders of at least a
majority of the voting power of the outstanding Voting Stock, voting together as
a single class, may remove such Director or Directors for cause.


Section 5. Amendment, Repeal, Etc. Notwithstanding anything contained in this
Certificate of Incorporation to the contrary, the affirmative vote of the
holders of at least a majority of the voting power of the outstanding Voting
Stock, voting together as a single class, is required to amend or repeal, or
adopt any provision inconsistent with, this Article VII.


ARTICLE VIII
To the full extent permitted by the DGCL or any other applicable law currently
or hereafter in effect, no Director of the Company will be personally liable to
the Company or its stockholders for or with respect to any acts or omissions in
the performance of his or her duties as a Director of the Company. Any repeal or
modification of this Article VIII will not adversely affect any right or
protection of a Director of the Company existing prior to such repeal or
modification.
ARTICLE IX
Section 1. Right to Indemnification. Each person who was or is made a party or
is threatened to be made a party to or is otherwise involved in any action, suit
or proceeding, whether civil, criminal, administrative or investigative (a
"Proceeding"), by reason of the fact that he or she is or was a director or an
officer of the Company or is or was serving at the request of the Company, while
a director or officer of the Company, as a director, officer, employee or agent
of another company or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan (an
"Indemnitee"), whether the basis of such Proceeding is alleged action in an
official capacity as a director, officer, employee or agent or in any other
capacity while serving as a director, officer, employee or agent, shall be
indemnified and held harmless by the Company to the fullest extent permitted or
required by the DGCL, as the same exists or may hereafter be amended (but, in
the case of any such amendment, only to the extent that such amendment permits
the Company to provide broader indemnification rights than such law permitted
the Company to provide prior to such amendment), against all expense, liability
and loss (including attorneys' fees, judgments, fines, ERISA excise taxes or
penalties and amounts paid in settlement) reasonably incurred or suffered by
such Indemnitee in connection therewith; provided, however, that, except as
provided in Section 3 of this Article IX with respect to Proceedings to enforce
rights to




--------------------------------------------------------------------------------




indemnification, the Company shall indemnify any such Indemnitee in connection
with a Proceeding (or part thereof) initiated by such Indemnitee only if such
Proceeding (or part thereof) was authorized by the Board of Directors of the
Company.


Section 2. Right to Advancement of Expenses. The right to indemnification
conferred in Section 1 of this Article IX shall include the right to be paid by
the Company the expenses (including, without limitation, attorneys' fees and
expenses) incurred in defending any such Proceeding in advance of its final
disposition (an "Advancement of Expenses"); provided, however, that, if the DGCL
so requires, an Advancement of Expenses incurred by an Indemnitee in his or her
capacity as a director or officer (and not in any other capacity in which
service was or is rendered by such Indemnitee, including, without limitation,
service to an employee benefit plan) shall be made only upon delivery to the
Company of an undertaking (an "Undertaking"), by or on behalf of such
Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined by final judicial decision from which there is no further right to
appeal (a "Final Adjudication") that such Indemnitee is not entitled to be
indemnified for such expenses under this Section 2 or otherwise. The rights to
indemnification and to the Advancement of Expenses conferred in Sections 1 and 2
of this Article IX shall be contract rights and such rights shall continue as to
an Indemnitee who has ceased to be a director, officer, employee or agent and
shall inure to the benefit of the Indemnitee's heirs, executors and
administrators.


Section 3. Right of Indemnitee to Bring Suit. If a claim under Section 1 or 2 of
this Article IX is not paid in full by the Company within 60 calendar days after
a written claim has been received by the Company, except in the case of a claim
for an Advancement of Expenses, in which case the applicable period shall be
20 calendar days, the Indemnitee may at any time thereafter bring suit against
the Company to recover the unpaid amount of the claim. If successful in whole or
in part in any such suit, or in a suit brought by the Company to recover an
Advancement of Expenses pursuant to the terms of an Undertaking, the Indemnitee
shall be entitled to be paid also the expense of prosecuting or defending such
suit. In (i) any suit brought by the Indemnitee to enforce a right to
indemnification hereunder (but not in a suit brought by the Indemnitee to
enforce a right to an Advancement of Expenses) it shall be a defense that, and
(ii) any suit brought by the Company to recover an Advancement of Expenses
pursuant to the terms of an Undertaking, the Company shall be entitled to
recover such expenses upon a Final Adjudication that, the Indemnitee has not met
any applicable standard for indemnification set forth in the DGCL. Neither the
failure of the Company (including its directors, independent legal counsel or
stockholders) to have made a determination prior to the commencement of such
suit that indemnification of the Indemnitee is proper in the circumstances
because the Indemnitee has met the applicable standard of conduct set forth in
the DGCL, nor an actual determination by the Company (including its directors,
independent legal counsel or stockholders) that the Indemnitee has not met such
applicable standard of conduct, shall create a presumption that the Indemnitee
has not met the applicable standard of conduct or, in the case of such a suit
brought by the Indemnitee, be a defense to such suit. In any suit brought by the
Indemnitee to enforce a right to indemnification or to an Advancement of
Expenses hereunder, or brought by the Company to recover an Advancement of
Expenses pursuant to the terms of an Undertaking, the burden of proving that the
Indemnitee is not entitled to be indemnified, or to such Advancement of
Expenses, under this Article IX or otherwise shall be on the Company.


Section 4. Non-Exclusivity of Rights. The rights to indemnification and to the
Advancement of Expenses conferred in this Article IX shall not be exclusive of
any other right which any person may have or hereafter acquire under any
statute, the Company's Certificate of Incorporation, By-laws, agreement, vote of
stockholders or disinterested directors or otherwise.


Section 5. Insurance. The Company may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the Company or
another corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the Company would have
the power to indemnify such person against such expense, liability or loss under
the DGCL.


Section 6. Indemnification of Employees and Agents of the Company. The Company
may, to the extent authorized from time to time by the Board of Directors, grant
rights to indemnification and to the Advancement of Expenses to any employee or
agent of the Company or to any person who serves at the request of the Company
as a director, officer, employee or agent of another company or of a
partnership, joint venture, trust or




--------------------------------------------------------------------------------




other enterprise, including service with respect to an employee benefit plan, to
the fullest extent of the provisions of this Article IX with respect to the
indemnification and Advancement of Expenses of directors and officers of the
Company or as otherwise permitted or required by the DGCL.




